Citation Nr: 0721489	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a nervous condition 
other than depression (not otherwise specified), on a direct 
basis or as secondary to depression.

3.  Entitlement to service connection for osteoporosis on a 
direct basis or as secondary to depression.

4.  Entitlement to service connection for low back pain on a 
direct basis or as secondary to depression.

5.  Entitlement to service connection for heart/artery 
disease on a direct basis or as secondary to depression.

6.  Entitlement to service connection for 
gastrointestinal/acid reflux disease on a direct basis or as 
secondary to depression.

7.  Entitlement to service connection for colon polyps on a 
direct basis or as secondary to depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1960 to August 
1964.

This appeal is from June 2002 and May 2003 rating decisions 
of the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO), which denied service connection for the 
disabilities listed above.

The veteran's statement of February 2003 averred that his 
September 2002 statement was not a notice of disagreement 
with the June 2002 rating decision.  The RO deemed the June 
2002 decisions final and reopened them for de novo review in 
the May 2003 rating decision.  The veteran's June 2003 notice 
of disagreement was timely as to both rating decisions, and 
the Board construes its jurisdiction as encompassing the de 
novo review of each original rating in both decisions.

It appears from an integrated reading of the rating 
decisions, notices, statement of the case, and supplemental 
statements of the case, the RO adjudicated all of the 
veteran's service connection claims on a direct basis and all 
except the two psychiatric disorders as for secondary service 
connection also.  It appears from his several writings that 
the veteran's contention has consistently been that he 
incurred depression in service and that the other claimed 
disorders are secondary to the depression.  Nonetheless, the 
RO adjudicated as it did, and the veteran disagreed with the 
rating decisions as adjudicated.  The issues of direct and 
secondary service connection are now joined in each claim 
except for depression, and the Board will consider the 
alternative theories of entitlement for each claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An April 2002 letter from the Social Security Administration 
(SSA) to the veteran notified him of his entitlement to 
disability benefits.  A May 2002 VA outpatient psychiatric 
evaluation noted the veteran's receipt of SSA disability 
benefits.  The RO did not obtain the pertinent SSA records.  
Given the number and alleged interrelatedness of the 
veteran's claims, the failure to obtain SSA records 
potentially affects all of the veteran's claims.  They must 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's November 2001 application for compensation 
indicated a post-service claim for workers compensation.  His 
March 2002 statement reported the claim was for an August 
2001 on-the-job back injury.  Whereas he currently seeks 
compensation for low back pain, medical records pertinent to 
a past worker's compensation claim for a back disability 
should be obtained.

In November 2001 the veteran submitted 13 authorizations for 
release of private medical records.  Each bore his 
instruction to return the medical records to his Texas 
Veterans Commission representative.  The RO did not execute 
these releases, presumably because the veteran rendered them 
void with his instruction.

In conjunction with VA's duty to assist the veteran to obtain 
private medical evidence, the veteran's obligation to 
cooperate with VA's effort to assist him includes providing 
complete, valid, authorization for the release of medical 
information he wishes VA to consider.  38 C.F.R. 
§ 3.159(c)(1), (c)(1)(i), (ii) (2006).  It is consistent with 
VA's duty to assist to inform the veteran that a valid 
authorization for release of medical records to VA must 
authorize the release directly and only to VA.  If he wishes 
to authorize the custodian of private medical records to 
release records to any other party, he must do so himself.

The medical opinion in the March 2005 VA psychiatric 
compensation examination report is inadequate.  It concludes 
that the veteran's depressive episodes are unlikely related 
to service because of his childhood circumstances.  
Notwithstanding the examiner's report that she reviewed the 
veteran's records and responded to the question of etiology 
and onset of his depression, the opinion gives the distinct 
impression that the examiner was responding to the question 
whether service caused the veteran's depression.  That is not 
the only pertinent question.  

The pertinent nexus question is whether the veteran's current 
chronic depressive disorder started in service.  The veteran 
asserts his depression began when his first wife abandoned 
him and his child while he was in the service.  A civil court 
divorce pleading found true by the civil court documents the 
abandonment while the veteran was in service.  The March 2005 
compensation examiner discussed childhood abandonment issues 
without mention of the abandonment during service.  An 
addendum report providing a narrow and precise opinion of the 
probability that the veteran's depression or any other 
acquired psychiatric disorder began during service will 
assist the Board in deciding an issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request the SSA to provide all medical 
records pertinent to the veteran's receipt 
of SSA disability benefits and any 
administrative law judge decisions 
pertinent to his receipt of SSA disability 
benefits.

2.  Request the Texas Workers' 
Compensation Commission to provide all 
medical and administrative records it has 
pertinent to a claim from the veteran 
related to a back injury of on or about 
August 15, 2001.  Associate any 
information obtained with the claims file.

3.  Notify the veteran that the 
authorizations for release of information 
he submitted in November 2001 were 
invalid, because he gave contradictory 
instructions to whom to release the 
records.  Provide him current VA Form 21-
4142 and inform him that each form he 
submits must authorize the release of 
information from one source directly and 
only to VA.  Execute any properly 
completed releases the veteran returns.

4.  Return the claims file to the March 
2005 VA psychiatric compensation examiner, 
or other qualified practitioner if the 
March 2005 examiner is unavailable, for an 
addendum opinion whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran developed a 
depressive or other Axis I psychiatric 
disorder during service.

In reviewing the claims file, the examiner 
is to make note of the veteran's August 
1964 divorce petition and the October 1964 
divorce decree in context of the service 
medical records of the veteran's 
psychiatric complaints and symptoms.

If and only if an addendum opinion cannot 
be prepared without additional 
examination, schedule a psychiatric 
examination to diagnose current acquired 
psychiatric disorders and obtain the 
opinion requested above.

5.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



